DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response to amendment filed on 11/06/2020.
Claims 1-9 are pending.  Applicant has amended claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Palani et al (WO2017003812) in view of Hilfman (US Patent No.: 3,442,821).

As per Claims 1-3, Palani teaches a method for producing propylene containing feed stream comprising of butene based and other C1-C6 components may be present (considered as hydrocarbon feed).  Further teaches the mesoporous silica catalyst is metathesis catalyst which facilitates isomerization of 2-butene to 1-butene followed by cross-metathesis of the 2-butene and 1-butene into a metathesis product stream comprising propylene and other alkenes/alkanes such as pentene (paragraphs 0015-0018, 0034-0035, 0072).  
Palani further teaches metathesis catalyst comprises a mesoporous silica catalyst support impregnated with metal oxide (paragraph 0020, 0026, and 0036).
Palani further teaches MFI structured silica catalyst, which is downstream of the mesoporous silica catalyst, is a cracking catalyst which produces propylene from C4- C5 olefins in the metathesis product stream and may also yield ethylene (paragraphs 0020-0021, 0036, 0072).
Palani does not explicitly disclose or suggest that metathesis product stream is passed directly from the mesoporous silica catalyst to the MFI structured silica catalyst.
However, since Palani suggest mesoporous silica metathesis catalyst located in the top part of the reactor and the MFI structure silica cracking catalyst in the bottom part of the reactor where reactant stream enters the top portion of the reactor (paragraph 0036), therefore it would have been obvious to one of the ordinary skill in the art when the reactant stream enters the top portion of the reactor, it would result in passing directly from mesoporous silica catalyst which is located to part of reactor to MFI structured silica catalyst which is located bottom part of the reactor.

Palani further suggest the butene stream comprising one more isomers and further suggest that metathesis catalyst which facilitates isomerization of 2-butene to 1-butene followed by cross-metathesis of the 2-buene and 1-butene into a metathesis product stream comprising propylene (paragraphs 0019, 0034-0035). However, Palani does not explicitly disclose or suggest 

However, Hilfman teaches manufacture of spheroidal silica-alumina product that is useful as a catalyst or as component thereof and further is useful in isomerization of paraffins, particularly n-butane, n-pentane, etc., and further useful in polymerization of olefins in particular to propylene, 1-butene, 2-butene, ethylene (Col.5 lines 4-25). 
Hilfman further teaches silica-alumina having surface area of 416 m2/g which reads on the limitation of silica alumina having surface area of 200-600 m2/g (Col.5 lines 65-69) and pore volume of 0.69 cc/gm which reads on the limitation of silica-alumina having pore volume of at least 0.60 cm3/g. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
 Hilfman further suggests that weight ratio of silica and alumina is 75/25, the skill in the artisan would expect that by inverting this ratio, a weight ratio of alumina and silica would result in 25:75 (Col.5 lines 68-69, claim 6) which would read on the limitation of weight ratio of alumina to silica from 1:99 to 20:80 and would read on the limitation of alumina to silica weight ratio between 1:99 and 10:90 (meets claim 4).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Hilfman suggesting silica-alumina product that is useful as catalyst in particular to isomerization of paraffins (i.e. n-butane), therefore it would have been obvious to one of the ordinary skill in the art before effective filing date of applicant invention to utilize the silica-alumina as isomerization catalyst of Hilfman with Palani which provides numerous advantages especially 
As per claim 5, Palani teaches metal oxide of the mesoporous silica catalyst comprises one or more oxides of molybdenum, rhenium, tungsten or combinations thereof (paragraph 0073).
As per Claim 6, Palani teaches metal oxide of the mesoporous silica catalyst is tungsten oxide (WO3, paragraph 0074).
As per claim 7, Palani teaches mesoporous silica having pore volume 0.600 cm3/g to 2.5 cm3/g (paragraph 0022) which reads on the limitation of mesoporous silica having pore volume of at least 0.60 cm3/g. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As per claim 8, Palani teaches MIF structured silica catalyst include total acidity of 0.001 mmol/g to 0.1 mmol/g (paragraph 0030) which reads on the limitation of MFI structured silica catalyst includes total acidity of 0.0001 to 0.3 mmol/g. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Palani et al (WO2017003812) in view of Hilfman (US Patent No.: 3,442,821) and in further view of Shaikh et al (US PGPUB No.: 20170001928).
As per claim 9, Palani in view of Hilfman teaches the process for production of propylene as set forth above.
Palani and Hilfman does not explicitly disclose or suggest hydrocarbon feed is a Raffinate 2 stream from a fluid catalytic cracker or an ethylene cracker.

Given that Shaikh is directed for method for producing propylene, therefore it would have been obvious to one of the ordinary skill in the art before effective filing date of applicant invention to utilize the Raffinate 2 stream of Shaikh with Palani and Hilfman which provides a process for efficiently converting butane to propylene as taught by Shaikh (paragraph 0007).

Response to Arguments
Applicant’s arguments, see applicant remarks on pages 5-6, filed on 11/06/2020 with respect to the rejections of claims 1-7 and 9 under 35 U.S.C. 103 over Gartside et al (US PGPUB No.: 2012/0108864) in view of Sawyer et al (US PGPUB No.: 2010/0168487) in view of Hilfman (US Patent No.: 3,442,821) and in further view of Hu et al (NPL: “Highly Active Doped Mesoporous KIT-6 Catalysis for Metathesis of 1-Butene and Ethene to Propene”) and claim 8 under 35 U.S.C. 103 over Gartside et al  in view of Sawyer et al in view of Hilfman in view of Hu et al and in further view of Kumar et al (NPL: “Performance of Nano crystalline H-ZSM-5 as additive in FCC catalyst”  have been fully considered and are persuasive.  

In response to the amendment, regarding “wherein MFI structured catalyst is directly downstream of the mesoporous silica catalyst such that the metathesis product stream is passed directly downstream of the mesoporous silica catalyst to the MFI structured silica catalyst”, it is agreed that Gartside in view of Sawyer in view of Hilfman and in further view of Hu and Kumar is no longer meet claims 1- 9. Therefore, the rejection has been withdrawn.  
However, the amendment necessitate a new set of rejection as set forth above using Palani et al (WO2017003812) in view of Hilfman (US Patent No.: 3,442,821) for claims 1-8 and Palani et al (WO2017003812) in view of Hilfman (US Patent No.: 3,442,821) and in further view of Shaikh et al (US PGPUB No.: 20170001928) for claim 9.
Applicant’s remarks made on page  6 in regards to Hilfman, it is noted that while Hilfman does not disclose all the features of the present claimed invention, Hilfman is used as teaching reference, namely to use silica-alumina as isomerization catalyst, in order to provide numerous advantages especially for the conversion of organic compounds, i.e. hydrocarbons (Col.1 lines 41-44), and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Hilfman teaches a certain concept, and in combination with the Palani, discloses the presently claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                         02/22/2021

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732